Exhibit 10.2


February 7, 2014






Eric Anderson
3036 NE Ainsworth St.
Portland, OR  97211


Dear Eric;


This letter is being provided to you in recognition of your contributions to the
company.  You’ve made a significant positive impact on the development of the
company’s marketing team, its digital pivot capabilities and in driving
significant improvements across marketing operations as well as other areas of
customer acquisition. Your role is key to our organizational development and we
are appreciative of your efforts.


Accordingly, you are receiving a promotion to the position of Senior Vice
President, Marketing.  In this position, you will continue to be responsible for
marketing, marketing operations and key customer acquisition functions such as
admissions.  With this promotion and change in responsibility level, you will
become the company’s Principal Operating Officer from a SEC reporting standpoint
and your compensation may become publicly disclosed in our future proxy
statements and potentially other filings as required by SEC regulations.


In this position, your new annual cash compensation package will be $315,000 (at
target) including a base salary of $225,000 and incentive opportunity with an
on-target payout of 40% of base salary.  You will also continue to be eligible
for equity awards as provided by the Compensation Committee of the Board of
Directors.  The change in pay is effective as of Monday – February 10, 2014.


Your current Severance and Change in Control agreement has been modified by
approval of the Compensation Committee of the Board of Directors to the level
commensurate with a Senior Vice President role.  Please see the attached Change
in Control & Severance Agreement for details.


Eric, we are very appreciative of the dedication that you have displayed towards
the Company and look forward to your continued contributions in this role of
expanded responsibility.  If you have any questions about this letter or the
terms included within it, please feel free to discuss them with me directly or
with Bryan Fix in HR.


Sincerely,




AMBASSADORS GROUP, INC.  /s/ Anthony F. Dombrowik   Anthony F. Dombrowik Interim
Chief Executive Officer, Chief Financial Officer (Principal Executive Officer
and Financial Officer)  Date: February 7, 2014

 
 
Signature…
 
I accept the change of role to the position of SVP, Marketing for Ambassadors
Group, Inc..  By signing this letter-agreement, I indicate that I’ve had an
opportunity to ask questions and discuss the role with my manager



AMBASSADORS GROUP, INC. /s/ Eric Anderson  
Eric Anderson
Date: February 7, 2014